Citation Nr: 0500325	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals, cold 
injury, right lower extremity.

2.  Entitlement to service connection for residuals, cold 
injury, left lower extremity.

3.  Entitlement to service connection for residuals, cold 
injury, right upper extremity.

4.  Entitlement to service connection for residuals, cold 
injury, left upper extremity.

5.  Entitlement to service connection for residuals, cold 
injury, neck.

6.  Entitlement to service connection for residuals, cold 
injury, ears.

7.  Entitlement to service connection for residuals, injury, 
cervical spine.

8.  Entitlement to service connection for residuals, right 
knee injury.

9.  Entitlement to service connection for residuals, left 
knee injury.

10.  Entitlement to service connection for bilateral 
defective hearing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefits sought on 
appeal.




FINDINGS OF FACT

1.  The veteran does not have residuals, cold injury, of the 
right lower extremity.

2.  The veteran does not have residuals, cold injury, of the 
left lower extremity.

3.  The veteran does not have residuals, cold injury, of the 
right upper extremity.

4.  A left upper extremity disability is not shown by 
competent medical evidence to have a nexus or relationship to 
service.

5.  The veteran does not have residuals, cold injury, of the 
neck.

6.  The veteran does not have residuals, cold injury, of the 
ears.

7.  The veteran does not have residuals, injury, of the 
cervical spine.

8.  A right knee disability is not shown by competent medical 
evidence to have a nexus or relationship to service.

9.  A left knee disability is not shown by competent medical 
evidence to have a nexus or relationship to service.

10.  The veteran does not have bilateral defective hearing.


CONCLUSIONS OF LAW

1.  Residuals, cold injury, right lower extremity were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

2.  Residuals, cold injury, left lower extremity were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

3.  Residuals, cold injury, right upper extremity were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

4.  Residuals, cold injury, left upper extremity were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

5.  Residuals, cold injury, neck were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

6.  Residuals, cold injury, ears were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

7.  Residuals, injury, cervical spine were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

8.  Residuals, right knee injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

9.  Residuals, left knee injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

10.  Bilateral defective hearing was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of cold injuries, cervical spine 
injury, bilateral knee injuries, or bilateral defective 
hearing.

The veteran's separation examination dated February 1954 
found normal clinical evaluation of the head, face, and 
scalp; ears and drums; upper extremities; lower extremities; 
feet; spine, other musculoskeletal; and skin and lymphatics.  
The hearing test showed his whisper voice at 15/15 in his 
right ear and 15/15 in his left ear.

Medical records from Crittenton Hospital dated December 1990 
show that the veteran had been having persistent pain and 
swelling in the right knee for quite some time.  It was noted 
that his history was significant for previous arthroscopy in 
1984 for which he underwent treatment for an osteochondral 
defect of the medial femoral condyle and mild chondromalacia 
of the patella.  He eventually responded fairly well but 
currently he had been having more symptoms in the right knee 
in the last 6-8 months.  It was noted that he sustained a 
twist injury in 1968 during football, which was treated 
nonoperatively.  The impression was early gonarthrosis, right 
knee, with varus malalignment; probable degenerative tear, 
medial meniscus.  In January 1991, the veteran underwent a 
diagnostic and surgical arthroscopy of the right knee.

Medical records from Crittenton Hospital dated November 1992 
indicate that the veteran was diagnosed with severe arthritis 
of the left knee and had a total knee replacement, medial 
compartment of the right knee.  In April 1996, the veteran 
complained of left knee pain and popping.  The impression was 
possible torn medial meniscus, left knee.  The veteran 
underwent a diagnostic and surgical arthroscopy of the left 
knee.  It was also noted that the veteran underwent a left 
shoulder diagnostic and surgical arthroscopy in August 1998.  
It was noted at that time that the veteran was status post 
acromioplasty, distal clavicle resection, and rotator cuff 
repair in November 1996.  

A letter from J.H.D., M.D., dated October 2001 indicated that 
the veteran was under this physician's care for a variety of 
joint problems.  It was noted that the veteran had developed 
diffuse degenerative arthritis and this had affected his 
shoulders as well as both knees, as well as his upper 
extremities including his hands.  The physician indicated 
that the veteran had surgical treatment of his left shoulder, 
left knee and a replacement on the right knee.  The physician 
noted that the veteran's condition had been persistent and 
had gradually gotten worse over the years and did limit his 
activities.  

At his April 2003 RO hearing, the veteran testified that 
although his specialty in service was listed as cook he went 
on patrols.  He described going on a half dozen patrols in 
the winter in Korea.  He indicated that they waded through 
water and when he returned from patrol he could not feel his 
feet.  The corpsman that was with him on patrol would just 
tell him to put warm water in his helmet and soak his feet.  
The veteran indicated that he slept in a tent but the heaters 
could not be used at night because flames or sparks would go 
out of the stack.  He indicated that his feet would be blue 
when he took his boots off.  He testified that he did not 
have too much trouble with his hands but they did hurt.  He 
also noted that he had burning and stinging with his ears.  
The veteran testified that he would have to pull patrols and 
ammunition runs in heavy snow.  The veteran indicated that he 
participated in the Chosin Reservoir battle.  The veteran 
testified that since the cold exposure he has had problems 
with his neck, ears, hands, and feet.  

The veteran indicated that while he was on a reconnaissance 
patrol clearing bunkers he moved over into the west coast of 
Korea and went out on a ledge overlooking a bunker and the 
veteran threw a grenade in a bunker.  When the grenade went 
off, the ledge he was standing on disappeared and down the 
mountain he went and he described that he was racked up 
pretty good.  He stated he had a real sore neck for a few 
days and had been a continuous problem since then.  He 
testified that he also hurt his knees as well.  The veteran 
indicated that a doctor told him that he had arthritis of the 
knees, neck, and the hands.  He indicated that he was not 
treated for his knees in the fifties because he just tried to 
tune it out of his head and let it go until it got to the 
point where he was almost disabled from walking, then he went 
to the doctor.  

The veteran testified that he was not told in service that he 
had hearing loss.  He stated that he spent a lot of time with 
weapons testing because he was in an ordnance battalion.  He 
indicated that he did not hear as well on the left side as he 
did on the right.  He also noted ringing in his ears, or what 
he described as squishing in his left ear constantly.  

Criteria

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2003) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated March 2002, the RO notified the appellant 
of the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2003); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letter informed the veteran of what the evidence 
must show to establish entitlement to the benefits he wanted, 
to include cold injuries.  The veteran was informed that a 
medical statement from J.H.D., M.D., dated October 2001 was 
received.  He was also informed that the VA had requested 
medical records from Crittenton Hospital.  

The veteran was informed that he had 60 days from the date of 
the letter to submit information.  The veteran was told of 
what information/evidence that had already been received.  He 
was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, additional private medical records 
were added to the veteran's claims file and a rating decision 
was issued in December 2002.  The veteran testified at a RO 
hearing in April 2003 and a statement of the case was issued 
in June 2003.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claims.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for residuals of cold 
injuries to the right lower extremity, left lower extremity, 
left upper extremity, neck, ears; or bilateral defective 
hearing, and residuals of injuries to the cervical spine and 
knees.

Service medical records are negative for any complaints, 
treatment, or diagnoses of cold injuries to the right lower 
extremity, left lower extremity, right upper extremity, left 
upper extremity, the neck, or the ears.  Service medical 
records are also negative for any complaints, treatment, or 
diagnoses of bilateral defective hearing or 
injuries/residuals of the cervical spine and knees.  

The veteran's separation examination dated February 1954 
found normal clinical evaluation of the head, face, and 
scalp; ears and drums; upper extremities; lower extremities; 
feet; spine, other musculoskeletal; and skin and lymphatics.  
The hearing test showed his whisper voice at 15/15 in his 
right ear and 15/15 in his left ear.

Although the veteran testified at his April 2003 RO hearing 
that he participated in the Chosin Reservoir, it is noted 
that this operation was during November and December 1950 
prior to the veteran's entry into service.

There is no medical evidence that the veteran currently has 
disabilities, to include cold exposure, of the right lower 
extremity, left lower extremity, right upper extremity, neck, 
ears, cervical spine, or that he has bilateral defective 
hearing.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for disabilities of the right lower 
extremity, left lower extremity, right upper extremity, neck, 
ears, cervical spine, and bilateral defective hearing; 
however, there is no medical evidence of record, which 
establishes that the veteran currently has these 
disabilities.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.

As for the veteran's claim for disabilities of the left upper 
extremity (shoulder) and knees, there are no complaints 
concerning these until 1991 when medical records from 
Crittenton Hospital dated December 1990 noted the veteran's 
history was significant for previous arthroscopy in 1984 for 
which he underwent treatment for an osteochondral defect of 
the medial femoral condyle and mild chondromalacia of the 
patella, right knee.  The December 1990 records indicate that 
the veteran had been having persistent pain and swelling in 
the right knee for quite some time.  It was noted that he 
sustained a twist injury in 1968 during football, which was 
treated nonoperatively.  Medical records from Crittenton 
Hospital dated November 1992 indicate that the veteran was 
diagnosed with severe arthritis of the left knee and had a 
total knee replacement, medial compartment of the right knee.  
It was also noted that the veteran underwent a left shoulder 
diagnostic and surgical arthroscopy in August 1998.  It was 
noted at that time that the veteran was status post 
acromioplasty, distal clavicle resection, and rotator cuff 
repair in November 1996.  

There is no competent medical evidence establishing the 
clinical presence of a left upper extremity or bilateral knee 
disability during the veteran's period of active service, or 
at any time prior to 1984. 

Absent competent evidence of a nexus between the veteran's 
current left upper extremity (shoulder) disability and 
bilateral knee disability, and any incident in service, 
service connection for such disabilities are not warranted.  
In arriving at this decision, it is noted that the primary 
support for the veteran's claims comes from the veteran 
himself.  As a layperson, the veteran is not competent to 
provide evidence that requires medical knowledge, such as 
linking his current shoulder and bilateral knee disability to 
service.  38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, his statements, without 
more, are insufficient for a grant of service connection.

Based on review of the evidence of record, it is concluded 
that the preponderance of the evidence is against a finding 
that the veteran's left upper extremity (shoulder) and 
bilateral knee disabilities began during service.  Therefore, 
these claims for service connection are denied.


ORDER

Entitlement to service connection for residuals, cold injury, 
right lower extremity is denied.

Entitlement to service connection for residuals, cold injury, 
left lower extremity is denied.

Entitlement to service connection for residuals, cold injury, 
right upper extremity is denied.

Entitlement to service connection for residuals, cold injury, 
left upper extremity is denied.

Entitlement to service connection for residuals, cold injury, 
neck is denied.

Entitlement to service connection for residuals, cold injury, 
ears are denied.

Entitlement to service connection for residuals, injury, 
cervical spine is denied.

Entitlement to service connection for residuals, right knee 
injury is denied.

Entitlement to service connection for residuals, left knee 
injury is denied.

Entitlement to service connection for bilateral defective 
hearing is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


